Dawson, J.
(dissenting): Laying altogether to one side the many decisions from other jurisdictions which seem to me to support appellants’ main contentions, and to which I find no adequate answer in the briefs and arguments for defendants, I am unable to.discern a fundamental distinction between the present cases and our prior decisions which hold that in contracts involving land descriptions the calls for quantity will prevail over descriptions in terms of government survey where such was the intention of the parties concerned.
In Mayberry v. Beck, 71 Kan. 609, 61 Pac. 191, it was said:
“(Johnston, C. J.:) . . . Complaint is made of the admission of parol testimony, but we think it was justified. The difference between the quantity named in the deed and the other features of the description made a patent ambiguity that warranted the admission of testimony showing the intention of the parties. Such testimony may not be received to contradict the language of the instrument, but to explain latent ambiguities, and to that end it may be resorted to in order to show the situation and condition of the property conveyed, the circumstances under which the conveyance was made, and the practical construction put upon the conveyance by the parties.” (p. 612.)
*486In Cummins v. Riordon, 84 Kan. 791, 115 Pac. 568, the call for quantity was forty acres and the legal description in terms of government survey was twenty acres. This court said:
“(Mason, J.:) Although ordinarily the statement of acreage is the least important part of a description of land, it may be controlling when it obviously was the intention of the testator that a specified quantity of land should be devised.” (Syl. If 2.)
In the case of Maffet v. Schaer, 89 Kan. 403, 131 Pac. 589, it was said:
“(Burch, J.:) . . . The true consideration of a deed may always be shown by parol, and consequently an action for money had and received, accruing to the plaintiff for the excess payment, may be supported by such proof. Again, the written memorandum of sale and the deed did not express fully the agreement of the parties. Those instruments did not embody the •agreement respecting the price per acre.” (p. 408.)
Why should not this principle be applied to the present cases? Defendant’s lease from Douthitt bound them to pay him one dollar per acre for 131 acres. The escrow agreement was to the same effect. The defendants have paid on that per acre basis. But the total acreage of Douthitt’s land claimed by defendants is 44.76 acres in excess of what they have paid for at the specified price of one dollar per acre. Similarly, defendants claim an excess of 90.87 acres of the Thurlow lands over what they pay for, and an excess of 46.14 acres of the Holman lands. In that situation, why should not the plaintiffs be permitted to prove that the lessors specifically withheld and intended to withhold from the defendants’ leases this excess acreage, these “made lands,” the lands they did not know for sure that they owned, and that only the lands the lessors knew they could safely warrant the title to and which were to be paid for at the rate of a dollar an acre were intended to be leased1 Neither in the decision of the trial court nor in the briefs of the learned counsel for the defendants, nor in consultation with the justices of this court in our own chambers, have I received a hint as to the reason why the rule of the cases I have quoted from above should not be applied to the cases at bar.
And as to the evidence and its sufficiency to prove the allegations of the petitions, the witnesses for the plaintiffs, chiefly the landowning lessors themselves, may have been -a band of unconscionable perjurers and altogether unworthy of credence and the trial court may have disbelieved everything they swore to, in which event this court would find no fault with such a judicial attitude; but even in *487that situation the trial court should have rendered judgment against plaintiffs for want of evidence worthy of credence, not on a demurrer to the evidence. (Reddy v. Graham, 106 Kan. 339, 341, 187 Pac. 653; Hinthorn v. Garrison, 108 Kan. 510, 512, 196 Pac. 439.) The demurrer admitted the truth of all the material matters testified to by plaintiffs which were favorable to their cause and it ignored any inconsistent matters testified to by plaintiffs which were prejudicial to their cause, and in considering the propriety of a demurrer, also, every inference favorable to plaintiffs should have been indulged and given its most potent significance. Thus defendants' demurrer admitted the truth of such testimony as that of Douthitt, the lessor in case No. 26,380, who testified:
“He [defendants’ original assignor] said be would give $1 an acre for the lease. I said I would take $1 an acre for it. I leased him the land for $1 an acre. They said they would pay $1 an acre. . . .
“Q. How did you arrive at the acreage? A. I went and got my tax receipts and brought them out. I took the number of acres off of that tax receipt. . . .
“I didn’t want to lease nothing only what belonged to me. I hadn’t been paying taxes on it [referring to the accreted land], and that is the reason I wouldn’t lease it, because I didn’t have a clear title. I never paid taxes on it at all—on the made land. . . .
“I put it all in except the made land. I hadn’t been paying taxes on it, and that is the reason I would not lease it. They offered to take this [accreted] land, but I would not let them have it. They told me they would take that land. I said that I had not paid taxes on that land and I will not lease that land to you. I told Mr. Baden, or the man who came to get the lease, that it did not touch the river—that the lease did not go to the river.”
Thurlow, son of the lessor in case No. 26,381, testified:
“We told him we would [lease] for $1 an acre. We told them we wanted SI an acre. My father said he wanted $1 per acre for his land. . . .
“We referred to it [the tax receipt] to get the description and also the acreage we had title to and had been paying taxes on. We also referred to it to get the number of acres that they were to pay $1 on. We got the tax receipt and filled it out according to what we had been paying taxes on. There was more land there than what we paid .taxes on.
“Q. Was it your understanding that you agreed with Miller and Mabin upon the number of acres as shown by the tax receipt as being the number of acres you owned?
“A. Yes, sir, we did.
' “Q. It was your intention to lease that number of acres, was it, and no more? A. It was. . . .

“I knew there was a warranty in these leases and I would not have warranted the title to the accretions. . . .

*488“I spoke about having this extra made land, . . . and they said ‘the state will look after that.’
“Q. Was it your understanding that you agreed with Miller and Mabin upon the number of acres, as shown by the tax receipt as being the number of acres you owned? A. Yes, sir, we did. .
“Q. It was your intention to lease that number of acres, was it, and no more? A. It was.”
Robbie Nelson, one of the lessors in case No. 26,382, testified:
“They made a proposition that I was to get $1 an acre. . . .
“I got this tax receipt for the purpose of getting the acreage. . . .
“I knew there was a warranty in the lease. I did not intend to warrant the title to any accretions. I didn’t ever intend to lease the accretions to Mr. Baden. . . .
“Aimed to give them 84 acres; that is all.
“Q. . . . Was it your intention to give them that lot, whatever it might be, more or less? A. No, not by lot, by acres.”
Ike Nelson, the other lessor in case No. 26,382, testified:
“I told him I would [lease] if I could get $1 an acre. Miller said he would pay SI an acre. . . .
“The number of acres I found on the tax receipt was the number of acres which I put into the lease. We put the same number of acres in the lease that was in the tax receipt. . . .
“I intended to put in all I could defend in title. I knew it [the accretions] was not ours by title. I would not have warranted the title to the made land. . . .
“I thought we was keeping out all the made land and was leasing exactly all we had a deed for and paid taxes on. I knowed the made land was along the river.”
Holman, the lessor in case No. 26,383, testified:
“One dollar per acre was to be paid as rental. The proposition was $1 per acre as rental after the first year. . . .
“We agreed upon the number of acres I considered I owned and upon which I would give a lease; this was the number of acres taken from my tax receipt.”
It seems to me that the trial court could not properly concede the truth of all this evidence and yet rule, on demurrer, that it was insufficient to make out a prima facie case of mutual mistake, or at least mistake on the part of the lessors, and something less innocent on the part of the original lessees which would have the same legal effect as mutual mistake. (Huber v. Claydel, 71 Kan. 441, 443, 80 Pac. 960; Cox v. Beard, 75 Kan. 369, 89 Pac. 671; Atkinson v. Darling, 107 Kan. 229, 191 Pac. 486; Haymaker v. Alford, 109 Kan. 710, 201 Pac. 1112; Hickman v. Cave, 115 Kan. 701, 224 Pac. 57.)
*489Counsel for defendants cite some testimony to which the trial court might attach some significance if it had been weighing all the evidence for the purpose of determining its preponderance between plaintiffs and defendants. For example, Douthitt on cross-examination, testified:
“I remember the time Mr. Roberts and Mr. Mead were out there. It was at the same time my daughter got into the ditch with the automobile. I remember Mr. Roberts said that they understood you had made a lease on what you called the made land to other parties, and that the Waite-Phillips claimed they had a lease on it. At that time I remember of telling them: ‘God damn it, Charley, I tell you just how it was. If I owned that land Waite-Phillips has a lease on it, and if I don’t own it, and they get me a deed for it, they have a lease on it.’ ”
This statement, made, as it was, under stress or worry of an accident to his daughter, and long after the leases to his accreted lands were executed, might or might not be entitled to much consideration if the preponderance of conflicting evidence were being tested, but even then it would have to be limited to case No. 26,380 and would be altogether incompetent and irrelevant as to the other cases. But even in case No. 26,380 such testimony should have been totally disregarded when testing the propriety of a demurrer.
It seems to me that defendants realize the weakness of their position, so far as the correctness of the trial court’s ruling on the demurrer is concerned, since they stress the concluding remarks of the trial court as a finding of fact in their favor. They seem to hold the view that if the judgment cannot be upheld on their demurrer to the evidence, it could be justified on the trial court’s remarks as informal findings of fact. The record narrates the incident thus—the Witness Holman was on the stand:
“Q. Did you or did you not intend to give a lease to the accretions?
“(The defendants here objected as incompetent and not within the province of the witness to determine.) . . .
“By the Court: It don’t help the court very much—let him answer what he intended to do. It don’t help the court very much—let him answer what he meant to do. Seems to me what .they intended to do is not very material. Every witness has said he intended to lease all they had. If it was theirs they intended to do it, but they didn’t know it was theirs.
“A. That’s exactly what I intended to do—if I owned the land I intended to lease all of it, but if I didn’t own the land I didn’t intend to lease it.
“The Court: It all comes down to the proposition, Did they own it? Every- • one has said that if they owned it they intended to lease it.”
If indeed these concluding remarks of the trial court could be *490given the significance of a finding of fact, and judgment had been rendered thereon, it might be possible to sustain it on appeal. But even if they were construed to be findings of fact we could not ignore that part of them in which the trial court also remarked that the lessors “didn’t know” the .accreted lands belonged to them. Be that as it may, on a demurrer to the evidence the trial court’s quoted remarks have no potency whatever unless it might be to show that it did not clearly understand the point on which it was called to pronounce judgment. (Casualty Co. v. Power Co., 99 Kan. 563, 162 Pac. 313; Rowan v. Rosenthal, 113 Kan. 604, 215 Pac. 1008.)
I am authorized to say that Mr. Chief Justice Johnston and Mr. Justice Hopkins join in this dissent.